DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Greg Hermanson on 08/24/2022.
The application has been amended as follows: 
(Original) A normalization device configured to facilitate normalization of medical images of a coronary region of a subject for an algorithm-based medical imaging analysis, the normalization device comprising:
a substrate having a width, a length, and a depth dimension, the substrate having a proximal surface and a distal surface, the proximal surface adapted to be placed adjacent to a surface of a body portion of the subject; 
a plurality of compartments positioned within the substrate, each of the plurality of compartments configured to hold a sample of a known material, wherein:
a first subset of the plurality of compartments hold at least one sample of a contrast material,
a second subset of the plurality of compartments hold samples of  materials representative of materials to be analyzed by the algorithm-based medical imaging analysis, wherein the samples of materials representative of materials comprise at least two of calcium 1000 HU, calcium 220 HU, calcium 150 HU, calcium 130 HU, and a low attenuation material of 30 HU, and
a third subset of the plurality of compartments hold at least one sample of phantom material; and
an adhesive on the proximal surface of the substrate and configured to adhere the normalization device to the body portion patient. 
(Original) The normalization device of Claim 1, wherein the samples of materials representative of materials to be analyzed comprise calcium 1000 HU, calcium 220 HU, calcium 150 HU, calcium 130 HU, and a low attenuation material of 30 HU.
(Original) The normalization device of Claim 2, wherein: 
the at least one contrast material comprises one or more of iodine, Gad, Tantalum, Tungsten, Gold, Bismuth, or Ytterbium; and
the at least one sample of phantom material comprise one or more of water, fat, calcium, uric acid, air, iron, or blood.
(Currently Amended) The normalization device of Claim 1, wherein the substrate comprises: 
a first layer, and at least some of the plurality of compartments are positioned in the first layer in a first arrangement; and
a second layer positioned above the first layer, and at least some of the plurality of compartments are positioned in the second layer 
(Original) The normalization device of Claim 1, wherein at least one of the compartments is configured to be self-sealing such that the sample can be injected into the self-sealing compartment and the compartment seals to contain the injected material.
(Original) A computer-implemented method for normalizing medical images for an algorithm-based medical imaging analysis using the normalization device of Claim 1, wherein normalization of the medical images improves accuracy of the algorithm-based medical imaging analysis, the method comprising:
accessing, by a computer system, a first medical image of a coronary region of a subject and the normalization device, wherein the first medical image is obtained non-invasively;
accessing, by the computer system, a second medical image of a coronary region of a subject and the normalization device, wherein the second medical image is obtained non-invasively, and wherein the first medical image and the second medical image comprise at least one of the following:
one or more first variable acquisition parameters associated with capture of the first medical image differ from a corresponding one or more second variable acquisition parameters associated with capture of the second medical image,
a first image capture technology used to capture the first medical image differs from a second image capture technology used to capture the second medical image, or
a first contrast agent used during the capture of the first medical image differs from a second contrast agent used during the capture of the second medical image; 
identifying, by the computer system, first image parameters of the normalization device within the first medical image; 
generating a normalized first medical image for the algorithm-based medical imaging analysis based in part on the first identified image parameters of the normalization device within the first medical image;
identifying, by the computer system, second image parameters of the normalization device within the second medical image; and
generating a normalized second medical image for the algorithm-based medical imaging analysis based in part on the second identified image parameters of the normalization device within the second medical image,
wherein the computer system comprises a computer processor and an electronic storage medium.
(Original) The computer-implemented method of Claim 6, wherein the algorithm-based medical imaging analysis comprises an artificial intelligence or machine learning imaging analysis algorithm, and wherein the artificial intelligence or machine learning imaging analysis algorithm was trained using images that included the normalization device.
8 – 21. (Cancelled) 
(New) The normalization device of Claim 4, further comprising one or more additional layers positioned above the second layer, and at least some of the plurality of compartments are positioned within the one or more additional layers.
(New) The normalization device of Claim 1, further comprising a heat transfer material designed to transfer heat from the body portion of the patient to the material in the one or more compartments.
(New) The normalization device of Claim 1, wherein the adhesive comprises an adhesive strip having a proximal side and a distal side, the proximal side configured to adhere to the body portion, the adhesive strip including a fastener configured to removably attach to the proximal surface of the substrate.
(New) The normalization device of Claim 24, wherein the fastener comprises a first part of a hook-and-loop fastener, and the first layer comprises a corresponding second part of the hook-and-loop fastener.
(New) The normalization device of Claim 1, wherein the substrate comprises a flexible material to allow the substrate to conform to the shape of the body portion.
(New) The normalization device of Claim 1, wherein the first arrangement includes a circular-shaped arrangements of the compartments.
(New) The normalization device of Claim 1, wherein the first arrangement includes a rectangular-shaped arrangements of the compartments.
(New) The normalization device of Claim 1, wherein the material in at least two compartments is the same.
(New) The normalization device of Claim 1, wherein at least one of a length, a width or a depth dimension of a compartment is less than 0.5 mm.
(New) The normalization device of Claim 1, wherein a width dimension the compartments is between 0.1 mm and 1 mm.
(New) The normalization device of Claim 1, wherein a length dimension of the compartments is between 0.1 mm and 1 mm.
(New) The normalization device of Claim 1, wherein a depth dimension the compartments is between 0.1 mm and 1 mm.
(New) The normalization device of Claim 1, wherein at least one of the length, width or depth dimension of a compartment is greater than 1.0 mm.
(New) The normalization device of Claim 1, wherein dimensions of some or all of the compartments in the normalization device are different such that a plurality of compartments have different dimensions.
REASONS FOR ALLOWANCE
Claims 1-7 and 22-35 are allowed.
The following is an examiner’s statement of reasons for allowance:
Independent claim 1 defines features of “a plurality of compartments positioned within the substrate, each of the plurality of compartments configured to hold a sample of a known material, wherein: a first subset of the plurality of compartments hold at least one sample of a contrast material, a second subset of the plurality of compartments hold samples of  materials representative of materials to be analyzed by the algorithm-based medical imaging analysis, wherein the samples of materials representative of materials comprise at least two of calcium 1000 HU, calcium 220 HU, calcium 150 HU, calcium 130 HU, and a low attenuation material of 30 HU, and a third subset of the plurality of compartments hold at least one sample of phantom material”. These features in combination with other features in claim 1 are not taught or suggested by the art of record.
Claims 2-7 and 22-35 are dependent upon claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOM Y LU whose telephone number is (571)272-7393. The examiner can normally be reached Monday - Friday, 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on (571) 272 - 7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOM Y LU/Primary Examiner, Art Unit 2667